998 F.2d 7
302 U.S.App.D.C. 389
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Dennis BARNES, Appellant.
Nos. 91-3256, 91-3276.
United States Court of Appeals, District of Columbia Circuit.
June 28, 1993.

Before:  WALD, RUTH B. GINSBURG and D.H. GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
These appeals were considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for a published opinion.   See D.C.Cir. Rule 14(c).   It is


2
ORDERED AND ADJUDGED that appellants' convictions be affirmed.   The district court did not abuse its discretion in denying appellants' requests for separate trials.   See Zafiro v. United States, 113 S.Ct. 933 (1993).   The case against Dennis Barnes did not involve a disparity of evidence so gross as to require a separate trial.   See United States v. Long, 905 F.2d 1572, 1581 (D.C.Cir.), cert. denied, 498 U.S. 948 (1990).   Orion Barnes has failed to demonstrate that he was prejudiced by codefendant Robert Fuller's antagonistic defense.   See Zafiro, 113 S.Ct. at 938.   It is


3
FURTHER ORDERED, on the court's own motion, that No. 91-3256 be remanded for the purpose of allowing the district court to enter its order, filed March 17, 1992, correcting a clerical error in Dennis Barnes's sentence.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.